Fourth Court of Appeals
                                San Antonio, Texas
                                        April 5, 2019

                                   No. 04-18-00355-CV

            IN THE ESTATE OF MARY JANE HARGROVE, DECEASED,

                 From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 6430
                         Honorable Sid L. Harle, Judge Presiding

                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court